08-4391-ag
         Ousmane v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A098 690 570


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _______________________________________
12
13       TRAORE OUSMANE,
14                Petitioner,
15
16                           v.                                 08-4391-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1 UNITED STATES
19       ATTORNEY GENERAL,
20                Respondents.
21       _______________________________________
22       FOR PETITIONER:         Gregory C. Osakwe, Hartford,



                  Pursuant to Federal Rule of Appellate Procedure
                      1

             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as the respondent in this case.
 1                          Connecticut.
 2
 3   FOR RESPONDENT:        Tony West, Assistant Attorney
 4                          General; Linda S. Wernery, Assistant
 5                          Director; William C. Minick,
 6                          Attorney, Office of Immigration
 7                          Litigation, United States Department
 8                          of Justice, Washington, D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED, that the petition for review

13   is DENIED.

14       Traore Ousmane, a native and citizen of Togo, seeks

15   review of an August 18, 2008, order of the BIA affirming the

16   November 2, 2006, decision of Immigration Judge (“IJ”)

17   Michael W. Straus, which pretermitted his asylum application

18   and denied his applications for withholding of removal and

19   relief under the Convention Against Torture (“CAT”).     In re

20   Traore Ousmane, No. A098 690 570 (B.I.A. Aug. 18, 2008),

21   aff’g No. A098 690 570 (Immig. Ct. Hartford Nov. 2, 2006).

22   We assume the parties’ familiarity with the underlying facts

23   and procedural history in this case.

24       Under the circumstances of this case, we review the

25   decision of the IJ as supplemented by the BIA.   See Yan Chen

26   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

27   applicable standards of review are well-established.     See


                                  2
1    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

2    510, 513 (2d Cir. 2009).

3        Petitioners seeking judicial review have a duty to

4    present their arguments clearly and to support them with

5    citations to relevant legal authority and record evidence.

6    See Fed. R. App. P. 28(a)(9)(A) (a brief must contain

7    “appellant's contentions and the reasons for them, with

8    citations to the authorities and parts of the record on

9    which the appellant relies”). Issues not sufficiently argued

10   in the briefs are considered waived and normally will not be

11   addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d

12   540, 541 n. 1, 545 n. 7 (2d Cir. 2005) (citing Norton v.

13   Sam's Club, 145 F.3d 114, 117 (2d Cir. 1998)). While we can

14   address an argument despite a waiver of this sort, we

15   ordinarily will not do so unless manifest injustice

16   otherwise would result. See LNC Invs., Inc. v. Nat'l

17   Westminster Bank, 308 F.3d 169, 176 n. 8 (2d Cir. 2002)

18   (citing Anderson v. Branen, 27 F.3d 29, 30 (2d Cir. 1994)).

19       In his brief, Ousmane fails to address in anything more

20   than a general and cursory manner the many findings

21   supporting the agency’s adverse credibility determination

22   and its alternative finding that he failed to articulate a


                                  3
1    cognizable social group.   With respect to the assertions he

2    does make, they are wholly conclusory, and he neglects to

3    provide any supporting citations to the administrative

4    record.   Accordingly, we find that Ousmane’s brief does not

5    comply with Fed. R. App. P. 28(a)(9)(A).   See Sioson v.

6    Knights of Columbus, 303 F.3d 458, 460 (2d Cir. 2002)

7    (declining to reach a claim where no facts were properly

8    cited to the record in the brief’s “argument” section and

9    finding such citations requisite to raising a proper legal

10   argument before the Court).   We therefore deem waived any

11   challenge to the agency’s dispositive findings. See Norton,

12   145 F.3d at 117. Ousmane’s failure to challenge those

13   findings is fatal to his petition for review.

14       We are satisfied that no manifest injustice will result

15   from our decision to dispose of this case on waiver grounds.

16   See LNC Invs., Inc., 308 F.3d at 176 n.8. Our review of the

17   record finds ample support for the agency’s adverse

18   credibility determination, which was based in part on

19   Ousmane’s discrepant testimony regarding whether he was ever

20   questioned by police, a crucial element of his claim.      See

21   Shu Wen Sun v. BIA, 510 F.3d 377, 380 (2d Cir. 2007).      We

22   also find no error in the agency’s determination that, even


                                   4
1    if credible, Ousmane’s claimed social group was not

2    cognizable under the INA.     See Matter of A-M-E & J-G-U-, 24

3    I. & N. Dec. 69, 74-76 (BIA 2007), aff’d by Ucelo-Gomez v.

4    Mukasey, 509 F.3d 70, 73 (2d Cir. 2007).

5        Attorney Gregory C. Osakwe is warned that future

6    briefing of this quality may result in discipline.

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of

9    removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18
19




                                     5